Citation Nr: 1817651	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1974.  The Veteran passed away in November 2011; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Louis, Minnesota, which denied the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  Jurisdiction subsequently transferred to the Regional Office (RO) in San Diego, California.  

The Appellant presented testimonial evidence at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge in September 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Further development is found needed prior to adjudication of this appeal.

The Veteran's death certificate lists cardiac arrest as the immediate cause of death and coronary artery disease as the underlying cause of death.  The Appellant asserts that the Veteran's active military service aboard the U.S.S. Bon Homme Richard and the U.S.S. Ticonderoga included time ashore in the Republic of Vietnam during the Vietnam War, presumptively exposing him to Agent Orange.  As the evidence demonstrates that coronary artery disease (CAD) is a contributory cause of the Veteran's death, and CAD is an ischemic heart disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e), the question remaining is whether the evidence supports a finding that the Veteran had actual duty or visitation in Vietnam, or presence in its inland waterways.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

When a veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship, exposure may be established on a presumptive basis if while the Veteran was aboard, 1) the evidence shows the ship operated primarily on the inland waterways of the Republic of Vietnam, operated temporarily on the inland waterways of the Republic of Vietnam, docked to a pier or shore of the Republic of Vietnam and the claimant provides a statement of personally going ashore, or operated on the offshore waters of the Republic of Vietnam or other locations, if the conditions of service involved duty or visitation on the ground in the Republic of Vietnam; or 2) evidence places the veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways, and unless based on service on inland waterways, the veteran has stated that he/she went ashore when the ship docked sent crew ashore, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore. VBA Manual, M21-1, IV.ii.2.C.3.m (M21-1).

In response to a request for information regarding the Veteran's dates of service in Vietnam, dated in October 2012, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam. The Veteran's service personnel records document that he served aboard the USS Bon Homme Richard (CVA-31) between March 1965 and May 1968 and aboard the USS Ticonderoga (CVS-14) between May and July 1972.  The NPRC did report that the during the Veteran's service aboard each vessel, the USS Bon Homme Richard (CVA-31) was in the official waters of Vietnam from May 26, 1965 to July 3, 1965, July 18, 1965 to August 13, 1965, September 10, 1965 to October 1, 1965, October 8, 1965 to October 29, 1965, November 13, 1965 to December 17, 1965, February 25, 1967 to March 21, 1967, April 17, 1967 to May 7, 1967, June 1, 1967 to June 18, 1967, June 27, 1967 to July 31, 1967, February 20, 1968 to March 25, 1968, April 6, 1968 to April 20, 1968, and May 9, 1968 to May 30, 1968 and the USS Ticonderoga (CVA-14) was in the official waters of the Republic of Vietnam from June 22, 1972 to July 1, 1972.

Both the USS Bon Homme Richard (CVA-31) and the USS Ticonderoga (CVS-14) are aircraft carriers considered to be deep water (or "blue water") vessels, which would not typically have inland waterway service.  Thus, the central question is whether the conditions of the Veteran's service involved duty or visitation in Vietnam.  Both the Veteran's son and the Appellant have submitted evidence indicating their belief that the Veteran set foot in Vietnam either as part of his duties or while on leave.  Review of the Veteran's service personnel records document when leave was taken during his service aboard these two aircraft carriers, but neither documents leave on dates when the vessels were located in the official waters of Vietnam.  The Appellant testified at the September 2017 Board hearing that the Veteran told her that he went into Vietnam, and it was argued at the hearing that the Veteran's duties performing electronic maintenance on helicopters while attached to a helicopter squadron, as well as combat decorations, indicated that he was in a crew capacity on helicopters that may have landed in Vietnam.  On remand, appropriate development should be conducted regarding these assertions.

Statements from the Veteran's son additionally indicate a belief that the Veteran was exposed to Agent Orange through contact with contaminated helicopters returning from Vietnam and the Appellant asserted that the Veteran previously told her that he observed the herbicide Agent Orange stored and transported on his ship.  On remand, all necessary development should be conducted and appropriate notice should be sent to the Appellant as is laid out in the M21-1, Part IV, Subpart ii, Chapter 1, Section H - Developing Claims for Service Connection (SC) Based on Herbicide Exposure.

Accordingly, the case is REMANDED for the following action:

1.  Following the guidelines outlined in M21-1, Part IV, Subpart ii, Chapter 1, Section H - Developing Claims for Service Connection (SC) Based on Herbicide Exposure, the AOJ should contact all appropriate entities (e.g. the U.S. Army and Joint Services Records Research Center) to attempt to verify the Appellant's contentions that the Veteran may have been exposed to herbicide agents in the following manners: 

a.  by Agent Orange that was stored onboard and transported from the USS Bon Homme Richard and/or the USS Ticonderoga while he was assigned to those vessels;

b.  by setting foot in Vietnam either:

i. when the ship docked and sent personnel ashore (for supply and mail runs, liberty call, etc...); or
 
ii. that he was aboard helicopters from a helicopter squadron to which he was attached which may have landed in Vietnam for emergency maintenance of that or other aircraft (relevant flight logs should be consulted, if available); or

c.  through contact with contaminated helicopters which had returned from Vietnam.

All efforts should be recorded, proper documentation associated with the record, and appropriate notice sent to the Appellant. 

2.   All reasonable development should be performed to determine the circumstances surrounding the Veteran's award of the Vietnam Service Medal with Silver Star, to include whether such included participation in/support of combat that put the Veteran's feet on the ground in Vietnam.  Clarification is requested as to whether this represents an award for valor in combat (Silver Star Medal) or receipt of multiple Good Conduct awards (silver service star in lieu of five bronze service stars.)

3.  Obtain records regarding the Veteran's July 1985 heart attack from Balboa Naval Hospital and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

4.  Thereafter, conduct any additional development deemed necessary in light of the expanded record, then readjudicate the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  If any of the benefits sought on appeal are not granted in full, the Appellant and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.
	

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




